Citation Nr: 1234002	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet. 

2.  Entitlement to a higher initial rating for type II diabetes mellitus (DM II) associated with herbicide exposure, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2004 and August 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matters were remanded in May 2009 for further development.  

The Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO issued an April 2011 rating decision in which it granted service connection for PTSD.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is no longer before the Board.  

The Veteran presented testimony at a Board hearing in September 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for erectile dysfunction, as secondary to type 2 diabetes mellitus, has been raised by the record.  Specifically, a March 2010 VA examination report states that a contributing cause of the Veteran's erectile dysfunction is his diabetic neuropathy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Likewise, the Board notes that the RO continues to rate the Veteran's peripheral neuropathy of the left leg together with his type 2 diabetes.  The Board notes that the May 2009 remand instructed the RO to rate complications of diabetes separately.  The RO should adjudicate the issue of entitlement to a separate compensable rating for the Veteran's left leg peripheral neuropathy.   

The issue of entitlement to service connection for a skin condition of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's type II diabetes mellitus requires insulin and a restricted diet.  It does not require insulin, a restricted diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated April 2006.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in an April 2006 letter prior to the August 2006 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in April 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  Nonetheless, the Board notes that the April 2006 notice fully complied with Dingess, identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in April 2006 and March 2010, obtained medical opinions as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected diabetes mellitus type 2 warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected diabetes mellitus type 2 has been rated by the RO under the provisions of Diagnostic Code 7913.  

Diagnostic Code 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran filed his claim in January 2006 and he underwent a VA examination in April 2006.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 2004.  She noted that there have been no ketoacidosis or hypoglycemic reactions or hospitalizations.  His diet consisted of 2000 calories; but there had been no restriction of activities or prescription of insulin.  A thorough examination revealed no evidence of diabetic retinopathy in either eye.  The examiner diagnosed the Veteran with: (1) essential hypertension, uncontrolled (which the examiner determined was not secondary to diabetes), (2) morbid obesity, (3) cardiomegaly with possible early congestive heart failure - secondary to hypertension and morbid obesity, and (4) non-insulin-dependent diabetes mellitus, type 2, well controlled.  The examiner found no clinical evidence of any complications secondary to diabetes mellitus.  

The claims file includes numerous outpatient treatment records.  However, a review of these records fails to reveal any regulation of activities as a result of the Veteran's diabetes mellitus type 2.  

The Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he treats his diabetes with both insulin (more than once daily) and oral medication.  He stated that he was instructed to follow a restricted diet; but that he is not restricted in his ability to perform strenuous activities.  The examination report reflects that the Veteran denied symptoms of peripheral neuropathy in the lower extremities, diabetic nephropathy, neurovascular disease, or other diabetic complications.  However, the examiner then stated that the Veteran reported loss of sensation in his legs bilaterally, as well as progressive loss of vision, nausea, and erectile dysfunction (caused by diabetic neuropathy).  

After a thorough examination, the examiner diagnosed the Veteran with type 2 diabetes, with no evidence of kidney disease.  He opined that the Veteran's progressive loss of vision (presbyopia) is not a complication of diabetes.  He opined that the Veteran's hypertension is a complication of diabetes.  The Board acknowledges that the RO issued an August 2010 rating decision in which it properly granted service connection for hypertension.  The examiner also found that the Veteran's bilateral peripheral neuropathy is a complication of the Veteran's diabetes.  The examiner found that the Veteran's type 2 diabetes does not have any functional effects on his occupation or activities of daily living.    

In order to warrant a rating in excess of 20 percent, the Veteran's type 2 diabetes mellitus must require insulin, restricted diet, and regulation of activities.  The Board notes that while the Veteran is on insulin and a restricted diet, the preponderance of the evidence is against a finding that the Veteran's type 2 diabetes mellitus requires a regulation of activities.  The outpatient treatment records fail to reflect any regulation of activities; the two VA examinations both explicitly state that there has been no regulation of activities; and the Veteran admitted as much during his March 2010 VA examination.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for type 2 diabetes mellitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

With regards to complications associated with the Veteran's type 2 diabetes mellitus (including, but not limited to, neuropathy of the lower extremities, retinopathy, erectile dysfunction, skin lesions of the legs/feet, and hypertension), the Board noted in its May 2009 remand that these are to rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Consequently, the Board has referred the issues of entitlement to service connection for erectile dysfunction as secondary to type 2 diabetes mellitus, and entitlement to a separate rating for peripheral neuropathy of the left leg to the RO for development and adjudication.  The RO has already granted a separate rating for the Veteran's hypertension and neuropathy of the right leg; and the issue of entitlement to service connection for a skin disability of the feet is being remanded.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

In May 2009, the Board remanded the issue of entitlement to service connection for a skin condition of the feet.  It noted that the Veteran contended that his claimed skin condition (described by the Veteran as "jungle rot" or athlete's foot) began during service.  Moreover, the Board noted that the Veteran's service treatment records reflect treatment for athlete's foot and a related rash in October 1969.  The Board remanded the claim so that the Veteran could undergo a VA examination and so that a competent medical opinion could be obtained.  The Veteran underwent the examination in March 2010 and the examiner opined that the Veteran's skin disability of the feet (diagnosed as tinea pedis) was less likely than not related to the Veteran's active duty service.  The rationale for the opinion was that a review of the claims file showed no reports of a foot rash or lesions during active duty service.  

The Veteran's representative has asserted that the nexus opinion is inadequate in that the examiner failed to recognize that the Veteran was, in fact, treated for skin disability of the feet during service.  The Board agrees.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board once again finds that the Veteran is entitled to a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's skin disability of the feet.  After a thorough review of the claims file, to include the service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability of the feet began during or is causally related to service, to include whether any such disability is related to the athlete's foot and related rash, for which he was treated in October 1969.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature, etiology and severity of the Veteran's skin disability of the feet.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability of the feet began during or is causally related to service, to include whether any such disability is related to the athlete's foot and related rash for which he was treated in October 1969.  The examiner's opinion must discuss the October 1969 treatment for athlete's foot and related rash.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


